EXHIBIT 10.12

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

FRAMEWORK AGREEMENT

This Framework Agreement (“Agreement”), dated as of 25 June 2013 (the “Agreement
Effective Date”) provides a summary of the terms of an agreement to be signed by
Taiwan Liposome Company (“TLC”) and SciClone Pharmaceuticals International China
Holding Ltd. or its designated affiliate (“SciClone”). Subject to the provisions
hereof, the parties agree to be bound by the terms of this Agreement and to use
their [***], commencing promptly after the Agreement Effective Date, to
negotiate more detailed terms with a view to entering into a mutually acceptable
supplemental license and supply agreement (the “Supplemental Agreement”) for the
promotion, marketing, distribution and sale of the Product in the Territory
(both as defined below) and Manufacturing and Supply Agreement, on substantially
the terms set forth below. The parties intend to finalize and execute the
Supplemental Agreement on or before [***] but intend to be bound whether or not
a further agreement is entered into.

 

1. Product   

Product: an improved PGE1 emulsion named ProFlow as described in the Chinese
Patent No. 101269079B.

 

Improvement: any composition or formulation containing [***] the Product and
developed during the Term of this Agreement by or for TLC.

 

[***] (a project currently under development by TLC with [***] expected in [***]
is not included in this “Product” definition (Article 1).

2. Appointment    TLC grants SciClone exclusive rights to promote, market,
distribute and sell the Product for use in the Field solely in the Territory. 3.
Field    Any human use.

4. License to TLC

     Patent Rights &

     Product

     Trademarks

  

TLC grants SciClone an exclusive license under the TLC Patent Rights, limited to
the Field and Territory, including the right to grant sublicenses, to use, sell
and have sold the Product, whereby such sublicensing agreement is [***], and
shall contain all applicable obligations of SciClone hereunder or under the
Agreement. Such license does not include the right to develop, make improvements
to, make or have made the Product.

 

TLC shall have full authority to prosecute and maintain patents, in its sole
discretion; provided that TLC shall permit SciClone to comment on such
prosecution and maintenance. If TLC intends to cease prosecuting or maintaining
any of the TLC Patent Rights in the Territory, then TLC shall first notify
SciClone in sufficient time to preserve such rights, and SciClone shall have the
right, but not the obligation, [***] to continue such prosecution and
maintenance.

 

TLC grants SciClone an exclusive license to use any and all trademarks (either
owned by TLC now or in the future) in connection with the Product (“Product
Trademarks”) for marketing, distribution and promotion purposes during the term
of this Agreement in the Territory, including the right to grant sublicenses,
provided that such sublicensing agreement is [***].

 

TLC Patent Rights and TLC Product Trademarks as of the Agreement Effective Date
are listed and are set forth in Appendix 1- TLC Patent : 前列腺素E1的乳化组成物 (ZL 2007 1
01664368); Product Trademark : ProFlow (6279108)

 

For the avoidance of doubt, TLC may use Product Trademarks in its business
operations.

 

SciClone shall have the first right to enforce the TLC Patent Rights and Product
Trademarks in the Territory, and TLC shall join such enforcement action at
SciClone’s request and [***]. Any award shall first be used to reimburse each
party for its costs, and then exceeding amounts will be shared equally between
both parties.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

5.      Territory

   People’s Republic of China (PRC) including Macau and Hong Kong.

6.      Diligence

   SciClone will exert [***] to maximize the commercial potential and success of
the Product in the Territory. “[***]” means efforts and resources [***].

 

7. One-Time

     Milestone

     Payments

  

Event

   Non-refundable Payment     

 

A.In the event a clinical study is required, payments with regards to a clinical
study:

 



  



  

•        Upfront payment within [***] after mutual signing of the Agreement:

     US$[***] million      

•        Clinical trial application approval:

     US$[***] million      

•        At dosing of first patient:

     US$[***] million      

•        Mid-point (half of targeted patient enrollment):

     US$[***] million      

•        At date of submission of clinical trial report to CFDA:

     US$[***] million      

•        One-time Registration Fee upon granting of Marketing License in PRC
(Import Drug License):

     US$[***] million       Total non-refundable payments: US$[***] million   
   Or       B. In the event a clinical study is not required, payments with
regards to no study:      

•        Upfront payment within [***] after mutual signing of the Agreement:

     US$[***] million      

•        Upon receipt of feedback from the CFDA that no studies are required.

     US$[***] million      

If such feedback is not received by [***], the parties will discuss a plan to
move forward and mutually agree upon a new milestone payment date.

   

  

•        One-time Registration Fee upon granting of

     

Marketing License in PRC (Import Drug License): US$[***] million

  

  

Total non-refundable payments: US$ [***] million

      The above development milestones shall be payable within [***] after
achievement of the corresponding event or determination, as applicable.      

C.     One-time sales milestones, paid promptly after [***] achieving [***] Net
Sales (as defined in the Supplemental Agreement to provide customary deductions
from gross amounts received by SciClone, its affiliates or their sublicensees)
in the Territory at each of the following levels during a [***] beginning on
January 1 (each, a “Sales Milestone”):

     

US$ [***] Million

     US$[***] Million      

US$[***] Million

     US$[***] Million      

US$[***] Million

     US$[***] Million      

US$ [***] Million

     US$[***] Million       It is understood and agreed that more than one Sales
Milestone may be payable with respect to [***] Sales in [***] year, and that
each Sales Milestone will only become payable [***] regardless of [***]. For
example, if [***] Sales in [***] were to exceed US $[***] Million, SciClone
would be obligated to pay TLC the [***] Sales Milestones, i.e., US $[***]
million, but would not be obligated to pay any Sales Milestones during [***] of
the amount of Net Sales. Each Sales Milestone shall be payable within [***]
after the [***] during which the corresponding Net Sales level was achieved.   

 

  Page 2 of 9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

8. China Clinical

     Development

   TLC and SciClone expect that an additional clinical trial or clinical data
(“Clinical Study”) [***] be required by the PRC regulatory authorities prior to
granting marketing license approval (an Import Drug License) for first
commercial sales of ProFlow. Through a Joint Steering Committee (please “JSC”;
see below) SciClone will work with TLC to draft the necessary protocols and
manuscripts related to the Clinical Study, as applicable. TLC will supply
reasonable quantities of product [***] for any such Clinical Study, counted at
[***]. SciClone will pay the costs associated with the Clinical Study in excess
of US$[***]. If such costs exceed US$[***] in the aggregate, then the parties
shall share equally in such excess costs. 9. Transfer Price    TLC shall supply
to SciClone the Product and SciClone shall exclusively purchase the Product from
TLC at a price (the “Transfer Price”) of [***], assuming an ex-factory price of
[***]. A similar proportion (e.g. [***]) would be utilized when the ex-factory
price per vial is different from [***]. 10. Term    The initial term of the
Agreement will run for a period beginning on the Agreement Effective Date and
ending on the 10- year anniversary of [***] the Product in the Territory, with
following automatic renewal terms [***], if not terminated by one of the parties
with [***] prior notice; or upon expiry of all patent(s) covering the Product in
the Territory, whichever occurs later.

 

  Page 3 of 9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

11. Sales and

       Marketing

  

SciClone will be responsible for the commercialization of the Product in the
Territory.

 

Commercialization Plan:

 

SciClone will timely prepare for review and approval by the JSC (i) an overall
Commercialization Plan for the Product in the Territory, which will include key
strategic decisions (in terms of product positioning, branding, marketing,
advertising, medical education, pricing, reimbursement, etc.), key tactics for
implementing those strategies, and pre-launch and post-launch activities, and
(ii) [***] updates.

 

Launch & Marketing Efforts:

 

SciClone agrees and undertakes to apply [***] to start the pricing approval and
commercialization process for the Product in the Territory by and within [***]
after grant of the approval of the PRC Drug Manufacturing License (Import
License), for which TLC shall apply. TLC agrees to provide at a [***] to
SciClone a reasonable amount of Product samples for the promotion of the Product
in the Territory.

 

SciClone commits to applying [***] to increase the number of hospital listings
to continually improve the market access for ProFlow. Appendix 2 sets forth
[***] listings targeted on [***] basis, and [***] of the [***] listings
represent the Performance Targets. SciClone will prepare [***] report updating
TLC on its progress towards meeting the Performance Targets.

 

Because there is no standard timeline for bidding and hospital listings, which
are under the control of provincial and municipal authorities, possible timing
delays in new bidding announcements in some provinces could slow down the market
access process significantly. It is currently assumed that the Performance
Targets in Appendix 2 represent a scenario where ProFlow is launched within a
[***] timeframe and the bidding patterns over the course of [***] results in
each of the provinces in China initiating new bidding announcements. It is also
assumed that CFDA approval for ProFlow will be [***]. If the above assumptions
change, SciClone and TLC via the JSC will work together to establish and agree
on revised Performance Targets.

 

Beginning on the [***] of the date of SciClone’s first commercial sale of the
Product in the Territory (the “Launch Date”), TLC will conduct [***] review of
SciClone’s progress towards meeting the Performance Targets. If SciClone has
failed to meet its then-current Performance Targets, the parties shall, via the
JSC, mutually agree on a remediation plan, which shall include revised
Performance Targets. If, at the conclusion of [***] remediation period, SciClone
fails to meet the revised Performance Targets, TLC shall have the option to
[***] of TLC [***] to SciClone [***] in either this Framework Agreement or the
Supplemental Agreement.

 

SciClone’s preliminary sales force scaling with revenue assumes the following
FTEs:

 

•      Initial sales force at launch: [***] FTEs

 

•      At approximately $[***]-[***] million of [***] revenues: [***] FTEs

 

•      At approximately $[***] million of [***] revenues: [***] FTEs

 

•      At approximately $[***] million of [***] revenues: [***] FTEs

 

  Page 4 of 9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

12. Collaboration

       Management

  

TLC and SciClone will establish a Joint Steering Committee (JSC) and/or such
other joint subcommittees as the parties may deem advisable, to direct and
oversee activities necessary for the registration and commercialization of the
Product in the Territory. The JSC will be populated by [***] number of
representatives from each company, each with appropriate decision-making
authority.

 

All decisions of the JSC will be by consensus. In the event the JSC members do
not reach consensus on a matter, then TLC would hold the tie-breaking vote
[***]; and SciClone would hold the tie-breaking vote [***].

13. Non-compete   

SciClone agrees not to sell or distribute in the Territory during the Term of
this Agreement any goods (other than the Product) that are specifically
approved, marketed and promoted for indications for which the Product is
approved in the Territory (a “Directly Competing Product”), excluding products
that are [***] with the Product. For clarity, [***] are not considered Directly
Competing Products as they will be used [***] the Product.

 

TLC agrees not to sell to or distribute through other third parties in the
Territory during the Term of this Agreement any Directly Competing Product(s).

 

[***] is not a “Directly Competing Product.”

 

For [***] after termination by TLC solely for breach of the Agreement by
SciClone, SciClone and any of SciClone’s affiliates shall not sell other PGE1
products that are directly competing products.

14. Supply and

       Delivery of

       Product

  

TLC shall manufacture and supply to SciClone all of SciClone’s requirements of
the Product under the Agreement, either directly or through an affiliate or
contract manufacturer of its choice, until a Manufacturing and Supply Agreement
is entered into between the parties. TLC hereby represents and warrants to
SciClone that all Product delivered under this Agreement shall (i) comply with
all applicable specifications (to be mutually agreed upon before Product
delivery); (ii) be manufactured, packaged, labelled and delivered in compliance
with all applicable laws and regulations, including in the Territory; and (iii)
not be misbranded or adulterated. Each delivery of Product shall be accompanied
by a certificate of release, in a form mutually agreed by the parties, under
which TLC certifies that the released Product meets the foregoing requirements
at the time of release. The parties shall mutually agree on (A)
industry-standard quality assurance procedures for all Product delivered to
SciClone under this Agreement and (B) a procedure by which SciClone will
indicate the quantities of Products and desired delivery dates.

 

Subject to TLC supplying all of SciClone’s requirements of Product, SciClone
agrees and undertakes to purchase the Product exclusively from TLC within the
Territory for the duration of the Agreement.

 

TLC shall deliver the Product to SciClone [***].

 

  Page 5 of 9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

15. Termination   

Without limiting the generality of the parties’ obligations contained in the
introductory paragraph hereof, the parties will negotiate in good faith to
include standard termination rights in the Supplemental Agreement, provided that
each party shall have the right to terminate this Agreement for (i) bankruptcy
or material breach in the performance of either party’s obligations, including
TLC’s [***] to fulfil its obligations under the Agreement, (ii) change of
control of [***], and (iii) other events or circumstances as agreed to by the
parties in the Supplemental Agreement.

 

In the event of termination of the Agreement other than for breach by TLC, TLC
will retain, and SciClone will return or transfer, all rights to the Product,
including all materials, licenses and other rights; provided that SciClone shall
have a period of [***] to sell-off all Product in SciClone’s inventory or supply
or distribution chains, and all Product that SciClone has committed to
purchasing from TLC.

16. Miscellaneous   

The Supplemental Agreement shall contain normal course provisions relating to,
among other things, due diligence requirements with respect to commercial
matters, manufacturing, regulatory status and strategy, clinical data,
intellectual property, trademarks, representations and warranties,
indemnification, insurance, pharmacovigilance, assignment, and confidentiality,
as well as normal course definitions where required. This Agreement shall be
governed by the laws of [***]. All disputes between the parties shall be
resolved by binding arbitration in [***].

 

TLC provides SciClone the right [***] offer for [***] in the Territory, and to
negotiate [***].

17. Public

       Announcements

   It is the intention of the parties to issue press releases and other public
statements disclosing the existence of, or relating to, this Agreement. Each
party agrees to provide the other party a copy of such release and statement and
to obtain the express written consent of the other party before publishing it,
which consent shall not be unreasonably withheld; provided, however, that each
party may make such announcements or disclosures as it deems necessary in order
to comply with applicable laws and regulations, including the regulations and
rules of any applicable stock exchange. 18. Binding    This Agreement is
binding, and its terms shall govern the matters described herein unless and
until a further agreement (Supplemental Agreement) is signed by both parties or
a party terminates this Agreement in accordance with the proviso to the
introductory paragraph hereof. 19. Confidentiality    Subject to paragraph 17
above, each of the parties shall maintain the confidentiality of this Term Sheet
and the sharing of information hereunder in accordance with the terms and
conditions of the existing Confidentiality Agreement between the parties, dated
[***] (“CDA”). But Section 2.8 & 5.1 in the CDA are not applied in this
Agreement. The confidentiality obligations of this Agreement will survive [***]
after termination of this Agreement and the Supplemental Agreement.

 

  Page 6 of 9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

20. Representations &

       Warranties

  

Each party represents and warrants that it has the full right, power and
authority to enter into this Agreement, to perform its obligations hereunder,
and this Agreement has been duly executed by it and is legally binding upon it,
enforceable in accordance with its terms, and does not conflict with any
agreement, instrument or understanding, oral or written, to which it is a party
or by which it may be bound, nor violate any material law or regulation of any
court, governmental body or administrative or other agency having jurisdiction
over it.

 

TLC represents and warrants to SciClone that TLC (i) owns all right, title and
interest in, to and under the TLC Patent Rights and Product Trademarks, (ii) has
not granted any rights in the Territory under the TLC Patent Rights and Product
Trademarks to any affiliate or third party, (iii) is not, [***], aware of any
infringement of [***] in the Territory; and (iv) is , [***], that any of the TLC
Patent Rights or Product Trademarks are valid or enforceable in the Territory.

 

SciClone represents and warrants that it will comply and ensure that its
affiliates and sublicensees comply, with all relevant laws and regulations
relating to the use, sale, importation, and storage of the Product, including
but not limited to (i) comply with all obligations on SciClone as a distributor
with respect to the Product; (ii) label, market, sell and distribute each
Product for regulatory approved indication(s); (iii) handle, store and ship
Product in conformance with written specifications set forth in the Product
Certificate, in conformance with cGMPs; (iv) not infringe any trademark or
copyright of any third party protected in the Territory.

IN WITNESS WHEREOF, the parties have signed this Agreement on the date set forth
below opposite their respective names.

 

SciClone Pharmaceuticals

International China Holding Ltd.

    Taiwan Liposome Company, Ltd. /s/ Friedhelm Blobel     /s/ K. Hong Name    
Name Director     Chairman and CEO Title     Title June 25, 2013     June 22,
2013 Date     Date

 

  Page 7 of 9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

APPENDIX I

(Patents & Trademarks List to be provided by TLC)

TLC Patent : 前列腺素E1的乳化组成物 (ZL 2007 1 01664368);

Product Trademark : ProFlow (6279108)

 

  Page 8 of 9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUEST – EDITED COPY

 

*** CONFIDENTIAL TREATMENT HAS BEEN REQUESTED FOR CERTAIN PORTIONS OF THIS
EXHIBIT. CONFIDENTIAL PORTIONS OF THIS EXHIBIT ARE DESIGNATED BY [***]. A
COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION.   

 

Appendix II

[***]

 

  Page 9 of 9